Judgment of the County Court of Bungs County convicting defendant of the crimes of burglary in the third degree and grand larceny in the second degree unanimously affirmed. It was error for the learned trial court to sustain an objection to a question put to a police officer as to whether or not the appellant had been beaten during the period of time when he denied committing the crime. The inquiry related to the circumstances attending the malting of the alleged admissions and defendant could not be precluded from such inquiry because he denied making such admissions. Irrespective of any defense, the voluntary nature of a confession is in issue. (People v. Elmore, 277 N. Y. 397, 404; People v. Joyce, 233 id. 61, 71.) The ruling, unexeepted to, was harmless, however, particularly in the light of the fact that the question had already been answered in the negative. So too, we regard as harmless the improper question on cross-examination of the defendant as to whether or not a prior conviction related to breaking and entering a building, particularly in light of the fact that the answer thereto was in the negative. (Code Crim. Proc. § 542.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.